2014 WI 41

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP28-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Daynel L. Hooker, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Daynel L. Hooker,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST HOOKER

OPINION FILED:          June 19, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                           2014 WI 41
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.       2014AP28-D


STATE OF WISCONSIN                               :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Daynel L. Hooker, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
              Complainant,
                                                                   JUN 19, 2014
      v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
Daynel L. Hooker,

              Respondent.




      ATTORNEY         disciplinary     proceeding.        Attorney's          license

revoked.



      ¶1      PER CURIAM.      Attorney Daynel L. Hooker has filed a

petition      for   the    consensual    revocation        of    her      license      to

practice     law    in   Wisconsin    pursuant   to     SCR     22.19.1       Attorney
      1
          SCR 22.19 provides as follows:

      Petition for consensual license revocation.

           (1)    An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.
                                                                 No.     2014AP28-D



Hooker's    petition     states   that    she   cannot    successfully      defend

against     seven   Office   of    Lawyer       Regulation     (OLR)     grievance

investigations in which the Preliminary Review Committee (PRC)

found cause to proceed as to 35 counts of misconduct.                     Attorney

Hooker's petition further states that she cannot successfully

defend against the misconduct described in an October 18, 2013

Opinion    and   Decision    of    the    Colorado    Supreme     Court,    which

disbarred     Attorney    Hooker    for      misconduct      involving     various

client matters.

         (2) The petition shall state that the petitioner
    cannot successfully defend against the allegations of
    misconduct.

         (3)    If a complaint has not been filed, the
    petition shall be filed in the supreme court and shall
    include the director's summary of the misconduct
    allegations being investigated.   Within 20 days after
    the date of filing of the petition, the director shall
    file in the supreme court a recommendation on the
    petition.   Upon a showing of good cause, the supreme
    court may extend the time for filing a recommendation.

         (4) If a complaint has been filed, the petition
    shall be filed in the supreme court and served on the
    director and on the referee to whom the proceeding has
    been assigned. Within 20 days after the filing of the
    petition, the director shall file in the supreme court
    a response in support of or in opposition to the
    petition and serve a copy on the referee.       Upon a
    showing of good cause, the supreme court may extend
    the time for filing a response.     The referee shall
    file a report and recommendation on the petition in
    the supreme court within 30 days after receipt of the
    director's response.

         (5) The supreme court shall grant the petition
    and revoke the petitioner's license to practice law or
    deny the petition and remand the matter to the
    director or to the referee for further proceedings.

                                         2
                                                                            No.    2014AP28-D



       ¶2      Attorney    Hooker     was       admitted     to       practice         law    in

Wisconsin in 2001.          She primarily practiced in Colorado, though

she has never been licensed to practice law in Colorado.                                     She

maintained a federal law practice concentrating on immigration,

bankruptcy, and intellectual property law.

       ¶3      Under   Colorado     Rule    of     Professional        Conduct         8.5,    a

lawyer who provides or offers to provide any legal services in

Colorado is subject to the disciplinary authority of that state

even if the attorney is not licensed in that state.                                Attorney

Hooker has been disciplined twice by the Colorado Supreme Court,

resulting in two reciprocal discipline matters in Wisconsin.                                  In

2010    this     court    suspended      Attorney      Hooker         for    six       months,

effective February 8, 2009, as discipline reciprocal to that

imposed     by   the     Colorado   Supreme        Court.        In    re    Disciplinary

Proceedings Against Hooker, 2010 WI 13, 322 Wis. 2d 552, 779
N.W.2d 419.       In 2012 this court again suspended Attorney Hooker

for six months, retroactive to March 1, 2011, as discipline

reciprocal to that imposed by the Colorado Supreme Court.                                In re
Disciplinary       Proceedings      Against        Hooker,        2012 WI 100,       343
Wis. 2d 397, 816 N.W.2d 310.

       ¶4      Attorney    Hooker's      Wisconsin         law     license        is     under

administrative suspension.            She has failed to cooperate with OLR

grievance investigations, failed to pay State Bar of Wisconsin

dues,   and      failed    to   comply      with    continuing         legal      education

requirements.

       ¶5      Attached to Attorney Hooker's petition for revocation
are the following two documents:                   (1) a completed but unfiled
                                            3
                                                                               No.    2014AP28-D



OLR   disciplinary      complaint           alleging         35    counts      of    misconduct

involving seven client matters; and (2) a certified copy of an

October 18, 2013 Opinion and Decision of the Colorado Supreme

Court      ("Colorado       disciplinary              decision").              The     Colorado

disciplinary decision concerns misconduct involving eight client

matters, two of which are also presented in the OLR's unfiled

disciplinary     complaint.            The       Colorado          disciplinary        decision

disbars Attorney Hooker from the practice of law in Colorado.

      ¶6     It is not necessary to describe the particular factual

allegations      of     each      representation.                  A    synopsis       of     the

information contained in the attachments to Attorney Hooker's

petition for revocation will provide a sufficient description of

the nature and scope of her professional misconduct.

      ¶7     The completed but unfiled OLR disciplinary complaint

alleges violations of the following rules, many of which the OLR

alleges      Attorney       Hooker      violated             on     multiple         occasions:

SCR 20:1.1     (failing      to    provide           competent      representation          to   a

client); SCR 20:1.3 (failing to act with reasonable diligence
and   promptness      in    representing              a    client);      SCR    20:1.4(a)(3)

(failing to keep a client reasonably informed about the status

of a matter); SCR 20:1.4(a)(4) (failing to promptly comply with

reasonable       requests         by        the           client       for     information);

SCR 20:1.5(b)(1)        (failing       to    adequately            explain     the    basis      on

which      lawyer's   fee      would        be       calculated);        SCR    20:1.5(b)(2)

(failing, where the total cost of the representation is more

than $1,000, to communicate in writing to the client the purpose
and effect of any retainer or advance fee that is paid to the
                                                 4
                                                                            No.    2014AP28-D



lawyer); SCR 20:1.15(b)(4) (failing to deposit advanced payments

of fees and costs into trust account); SCR 20:1.16(d) (failing

to take steps to protect a client's interests upon termination

of     representation);         SCR      20:5.5(a)(1)         (practicing         law    in    a

jurisdiction where doing so violated the regulation of the legal

profession in that jurisdiction); SCR 20:8.4(a) (violating the

Rules    of     Professional       Conduct);         SCR   20:8.4(c)        (engaging         in

conduct         involving          dishonesty,             fraud,           deceit,           or

misrepresentation); SCR 22.03(2) (failing to cooperate with an

OLR     investigation);          and     SCR       22.03(6)    (failing       to        provide

relevant information, to answer questions fully, or to furnish

documents in the course of an OLR investigation).

       ¶8      In the Colorado disciplinary decision, the Colorado

Supreme Court disbarred Attorney Hooker based on the following

ethical       violations       under     the   Colorado       Rules    of    Professional

Conduct, many of which the Colorado Supreme Court determined

Attorney Hooker committed on multiple occasions:                                  practicing

law in a jurisdiction where doing so violates the applicable
regulations of the legal profession; failing to hold property in

a     trust    account        separate     from      the   lawyer's     own        property;

failing, upon a client's request, to promptly render a full

accounting regarding funds in which the client has an interest;

failing to protect the client's interest by surrendering papers

and property to which the client is entitled and to refund any

unearned       fees      or     expenses;          committing     conduct          involving

dishonesty, fraud, deceit, or misrepresentation; failing to act
with    reasonable       diligence       and   promptness       when    representing           a
                                               5
                                                                  No.    2014AP28-D



client; failing to keep a client reasonably informed about the

status of a matter; failing to promptly comply with reasonable

requests for information; failing to communicate to a client, in

writing, the basis or rate of the fee and expenses within a

reasonable time after commencing the representation; and failing

to    respond      to     a     lawful   demand   for   information       from     a

disciplinary authority.

      ¶9     Attorney Hooker's petition for consensual revocation

states      that    she       cannot     successfully   defend    against        the

professional misconduct alleged in the OLR's unfiled complaint

and described in the Colorado disciplinary decision.                    She states

that she is seeking consensual revocation freely, voluntarily,

and   knowingly.          She    confirms   her   understanding   that     she    is

giving up her right to contest the OLR's allegations and to have

a public hearing at which she could present evidence in her

defense.      She further acknowledges that she has been given the

opportunity to consult with counsel and that she has declined to

do so.
      ¶10    The OLR's report and recommendation in support of the

petition contains a restitution request.                Specifically, the OLR

requests that Attorney Hooker be ordered to pay restitution in

the amount of $1,130 to former client D.W.; $2,720 to former

client J.T.S.; $4,610 to former client G.K.; $2,310 to former

client H.O.; and $1,660 to former client K.V.               Attorney Hooker's

petition states that she agrees that she should be ordered to

pay these restitution amounts.


                                            6
                                                             No.    2014AP28-D



    ¶11     Having reviewed Attorney Hooker's petition, the OLR's

completed     but      unfiled    disciplinary     complaint,      and      the

October 18, 2013 Opinion and Decision of the Colorado Supreme

Court, we conclude that the petition for consensual revocation

should be granted.        It is clear from the descriptions of the

various representations that Attorney Hooker has engaged in a

widespread pattern of serious professional misconduct that has

harmed her clients.        It is also clear that Attorney Hooker is

currently unwilling or unable to conform her conduct to the

standards that are required to practice law in this state.

    ¶12     Attorney Hooker asks the court to make her revocation

go into effect retroactively, to a date in March 2012 when the

Colorado    Supreme     Court    temporarily     suspended   the    Colorado

disciplinary   proceedings       due   to   Attorney   Hooker's    allegation

that a disability impaired her ability to defend herself.                   We

note that the Colorado Supreme Court later lifted the stay of

the Colorado disciplinary proceedings and proceeded to disbar

Attorney Hooker, without making her disbarment retroactive.
    ¶13     We deny Attorney Hooker's request for a retroactive

revocation date.       Customarily, the effective date of a license

revocation to be imposed for a lawyer's misconduct is the date

of this court's order imposing the revocation.            We see no reason

to depart from that practice here.

    ¶14     We further determine, in light of the OLR's report and

Attorney    Hooker's    agreement,     that   Attorney   Hooker    should   be

required to pay restitution in the amount of $1,130 to former
client D.W.; $2,720 to former client J.T.S.; $4,610 to former
                                       7
                                                           No.        2014AP28-D



client G.K.; $2,310 to former client H.O.; and $1,660 to former

client K.V.

    ¶15    We note that the OLR does not seek costs. Accordingly,

no costs will be imposed.

    ¶16    Finally, we note that Attorney Hooker states in her

petition   for    consensual     license   revocation   that     "a    medical

incapacity impaired my ability to represent my clients during

the period of time in which my misconduct occurred."                   Because

Attorney Hooker is seeking a consensual revocation, and not an

indefinite suspension for medical incapacity (see SCR 22.34), we

deem irrelevant the details of her alleged medical issues.

    ¶17    IT IS ORDERED that the petition for consensual license

revocation is granted.

    ¶18    IT IS FURTHER ORDERED that the license of Daynel L.

Hooker to practice law in Wisconsin is revoked, effective the

date of this order.

    ¶19    IT IS FURTHER ORDERED that within 60 days of the date

of this order Daynel L. Hooker shall pay restitution in the
amount of $1,130 to former client D.W.; $2,720 to former client

J.T.S.; $4,610 to former client G.K.; $2,310 to former client

H.O.; and $1,660 to former client K.V.

    ¶20    IT IS FURTHER ORDERED that, to the extent she has not

already    done   so,   Daynel    L.   Hooker   shall   comply    with      the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.




                                       8
    No.   2014AP28-D




9
    No.   2014AP28-D




1